DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicants’ amendment filed on June 1, 2022 and wherein the Applicant has amended claims 1-7, 9-12, 20, canceled claims 8, 13-15, 19, 21-25, and added a new dependent claim 26.
In virtue of this communication, claims 1-7,9-12,16-18, 20 and 26 are currently pending in this Office Action.
With respect to the objection of drawings due to formality issue, as set forth in the previous Office Action, the amendment claim 5 and argument, see paragraph 1 of page 9 in Remarks filed on June 1, 2022, have been fully considered and the argument is persuasive. Therefore, the objection of drawings due to the formality issue, as set forth in the previous Office Action, has been withdrawn.
With respect to the objection of claims 1-12, 16-20, 23-25 due to formality issue, as set forth in the previous Office Action, the Applicant’s amendment, including the further cancelation of claims 8, 19, 23-25, and argument, see paragraph 4 of page 7 in Remarks filed on June 1, 2022, have been fully considered and the argument is persuasive. Therefore, the objection of claims 1-12, 16-20, 23-25 due to the formality issue, as set forth in the previous Office Action, has been withdrawn.

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The Applicant argued “The BluetoothTM MESH module is a collection of chip basic circuits that integrate the BLUETOOTH MESGH function. It is a type of wireless network module” and “the networking module is a WIFI module” in paragraph [0039] of the specification” and thus, “claims should not be considered to invoke 35 U.S.C. 112(f)”, as asserted in paragraphs 1-4 of page 8 in Remarks filed on June 1, 2022.
In response to the argument above, the Office respectfully disagrees because 
(1) MPEP 2181 I(A) clearly reads “With respect to the first prong of this analysis, a claim element that does not include the term "means" or "step" triggers a rebuttable presumption that 35 U.S.C. 112(f)  does not apply. When the claim limitation does not use the term "means," examiners should determine whether the presumption that 35 U.S.C. 112(f)  does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means"). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998).”; 
(2) the Applicant provides no evidence that “BLUETOOTH MESH module” is a integration of chips, etc., as argued, and provides no evidence that “WIFI module” has to be a chip or hardware, although WIFI interface, WIFI device, network, would be considered as structures  and thus, the argument above is moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (US 20020077095 A1, hereinafter Fu) and in view of reference Kwon et al. (US 10462661 B2, hereinafter Kwon).
Claim 1: Fu teaches a home appliance system (title and abstract, ln 1-18, fig. 1-2, and in an application of controlling a lamp in the bedroom, i.e., home appliances system, para 53), comprising a control center (including command management module 3, speech processing module 4, device management module 2, etc., in fig. 2), one or more intermediate devices and a target device (one of earphone 10, TV, lamp, etc., as the claimed target device and the rests are as claimed one or more intermediate devices in fig. 2), the control center comprising a device control apparatus (elements 2-4, 6, etc., in fig. 2), the device control apparatus comprising a BluetoothTM MESH module (including BluetoothTM Communication module 5 in fig. 3) and a networking module (including the message dispatching module 1 in fig. 2), wherein: 
the BluetoothTM MESH module (the element 5 in fig. 2, discussion above) is configured to receive a voice control instruction (SBP 100 receives the speech command transmitted by a remote device 10 via the element 5 within the SBP 100 in fig. 2, para 38), and send the received voice control instruction to the networking module (message representing the speech command sent to speech processing module 4 via the message dispatching module 1, para 48); 
the networking module (the element 1 in fig. 2, discussion above) is configured to send the received voice control instruction to a recognition device (including part of the element 4 in fig. 2) for voice recognition (sending the received speech command as the message to the element 4, para 38), and send control data to the BluetoothTM MESH module according to a recognition result returned from the recognition device (recognized command by the element4 and send the recognized command to controlled device 11 via the element 1 and then the element 5 in fig. 2, para 38, para 50); and 
the BluetoothTM MESH module is further configured to: send the control data from the networking module to a target device (sending the command from the element 4 and then element 1 to the controlled device 11 via element 5, para 50) to implement control of the target device (controlling the corresponding controlled device 11 to execute certain actions according to the transmitted command, para 50).
However, Fu does not explicitly teach wherein the control data is broadcasted in a BluetoothTM MESH network and forwarded to the target device via at least one intermediate device; each of the one or more intermediate devices is configured to: once receiving the control data, compare identification ID number in the control data with its own ID number to determine if it is the target device, and if it is not the target device, broadcast the control data again.
Kwon teaches an analogous field of endeavor by disclosing a system with BluetoothTM Mesh Network (title and abstract, ln 1-16 and a system in fig. 1 and BluetoothTM low energy topology in fig. 3) and wherein the control data is broadcasted in a BluetoothTM MESH network (unidirectional broadcast of user data, col 12, ln 42-45; broadcast of advertising data, col 3, ln 5-6) and forwarded to the target device via at least one intermediate device (relay the message to a destination address included in the message in fig. 13); each of the one or more intermediate devices is configured to: once receiving the control data, compare identification ID number (destination address included in the transmitted message, col 20, ln 52-57) in the control data with its own ID number to determine if it is the target device, and if it is not the target device, broadcast the control data again (the second device 400 receiving the message and check that the message is not a message transmitted thereto, and relay to the neighbor node 500 as a third device, and the third device 500 further check destination address for accepting the message, col 22, ln 29-41; i.e., address matching check and take action if the address match is found, and otherwise, relays the control message when the  first address does not match with the third address, claims 9-10) for benefits of overcoming short distance enforced by the BluetoothTM  in a simple manner (col 1, ln 51-59) and low power and low cost (col 4, ln 65-68 and col 5, ln 1-7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the control data is broadcasted in a BluetoothTM MESH network and forwarded to the target device via at least one intermediate device; each of the one or more intermediate devices is configured to: once receiving the control data, compare identification ID number in the control data with its own ID number to determine if it is the target device, and if it is not the target device, broadcast the control data again, as taught by Kwon, to the one or more intermediate devices in the system, as taught by Fu, for the benefits discussed above.
Claim 12 has been analyzed and rejected according to claim 1 above.
Claim 2: the combination of Fu and Kwon further teaches, according to claim 1 above, wherein the recognition device comprises at least one of a server or a local recognition module (Fu, the element 4, performing speech recognition part and a command analyzing part, para 64, with database management system 8 in fig. 2, para 64, and thus, a local recognition module is inherently included in the element 4 for performing the speech recognition).
Claim 4: the combination of Fu and Kwon teaches all the elements of claim 4, according to claim 1 above, including wherein the BluetoothTM MESH module is connected to the networking module through a data transmission interface (Fu, the element 1 transmits such speech command from the element 5 to the element 4 as a message, para 48, and thus, data transmission interface is inherency for transmitting the speech command from the element 5 to the element 4), except the data transmission interface comprising a UART interface, a USB interface or a SPI interface.
An Official Notice is taken that a UART interface, a USB interface, or SPI interface is notoriously well-known in the art for communicating data including speech, text, etc., for benefits of achieving a reliable and a simple data handling in the communication by utilizing the standard protocols defined by UART, USB, and SPI interfaces with a high efficiency and cost-saving. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the UART interface, the USB interface, or SPI interface for communicating data including speech, text, etc., as taught by the well-known, to the data transmission interface in the device control apparatus, as taught by the combination of Fu and Kwon, for the benefits discussed above.
Claim 6: the combination of Fu and Kwon further teaches, according to claim 1 above, wherein the recognition device (Fu, part of the element 4 in fig. 2) is configured to: 
receive the voice control instruction from the networking module (Fu, sending the received speech command as the message to the element 4, para 38); 
analyze the received voice control instruction (Fu, converting the speech command into the text, para 50, and thus, inherently, an analysis is inherently performed in order to produce text format from the corresponding speech format) and extract a feature code (Fu, a series of predetermined format data commands translated from the converted text corresponding to the speech command, para 50); and 
return the extracted feature code to the networking module as the recognition result (Fu, transmitting the data commands by the element 1 finally to the corresponding controlled device 11 and thus, the data commands inherently moved from the element 4 to the element 1 so that the data commands can be transmitted by the element 1).
Claim 7: the combination of Fu and Kwon teaches all the elements of claim 7, according to claim 6 above, including wherein the networking module (Fu, element 1 in fig. 2) is further configured to: 
receive the feature code returned from the recognition device (Fu, transmitting the data commands by the element 1 finally to the corresponding controlled device 11 and thus, the data commands inherently moved from the element 4 to the element 1 so that the data commands can be transmitted by the element 1);
wherein obtaining the control data corresponding to the feature code from a pre-stored control database by a connected device (Fu, the elements 2-3 in fig. 2, the element 3 generates related instructions according to the received data commands transmitted by the element 1, para 65, according to the database management system 8 which provides necessary information related to specific controlled device for further analyses, i.e., the related instructions including the necessary information specifically for the controlled device, para 64); and send the control data to the BluetoothTM MESH module (Fu, through the element 5, the instructions with the necessary information sent to the controlled device such as door 11 through the element 5 in fig. 5, para 67-73), except explicitly teaching wherein the networking module is to perform the functions above.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention that implementing a command translation or conversion by a device A such as networking module or the connected other module or device would have been a matter of designer’s choice, for example, for high throughput and high efficiency in data communication, using the same networking module to perform multiple functions including the command translation or conversion, while for simplicity in design and implementation, using attached interface device to perform the separate functions including the command translation or conversion.
Claim 17 has been analyzed and rejected according to claims 12, 6 above.
Claim 18 has been analyzed and rejected according to claims 17, 7 above.

Claims 3, 5, 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (above) and in view of references Kwon (above) and Anantharaman et al (US 9788144 B1, hereinafter Anantharaman).
Claim 3: the combination of Fu and Kwon teaches all the element of claim 3, according to claim 1 above, including wherein the voice control instruction is issued from a voice remote control or a terminal (Fu, remote device 10 such as earphone and issuing a voice command to control the controlled device 11 in fig. 2, and the discussion in claim 1 above) and is sent to the BluetoothTM MESH module (the element 5 receiving the voice command remotely from the element 10 in fig. 2, para 36), except a BluetoothTM MESH network by which the voice control instruction to be sent to the BluetoothTM MESH module.
Anantharaman teaches an analogous field of endeavor by disclosing a device (title and abstract, ln 1-17 and a system in fig. 1 and in detail, a pod 100 of the plurality of pods in fig. 1) and wherein a BluetoothTM MESH network is disclosed (Bluetooth links 405 mesh-linked with WiFiTM 404 in fig. 4) and a voice control instruction (issued by users 401-403 with headphones in fig. 4) to be sent to the Bluetooth MESH module (receiving by the headphones through the pods in the network in fig. 4, col 4, ln 22-55) for benefits of achieving smart communication with variety of flexibilities and high reliability by bridging a variety of devices and transmission of message or voice format information among the devices (fig. 9, col 8, ln 17-29, col ) and reliable hands-free operations (col 1, ln 19-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the BluetoothTM MESH network by which the voice control instruction to be sent to the BluetoothTM MESH module, as taught by Anantharaman, to the sending of the voice control instruction to the BluetoothTM MESH module in the device control apparatus, as taught by the combination of Fu and Kwon, for the benefits discussed above.  
Claim 5: the combination of Fu, Kwon, and Anantharaman further teaches, according to claim 1 above, wherein the Bluetooth MESH module (Fu, element 5 linked to the remote device 10 in fig. 2, details in fig. 3, and Anantharaman, communication among pods 100s by WiFiTM link 140 and to the Internet Gateway 130, in fig. 1, col 3, ln 36-53) is configured to perform at least one of data compressing, filtering, or encoding processing on the received voice control instruction (Fu, speech signal encoding by the Speech Codec in fig. 3 and BluetoothTM radio signal, para 44, and Anantharaman, WiFiTM link 140s to other pods and Internet Gateway 130 in fig. 1, and thus, encoding and preprocessing is inherency for implementing WiFiTM protocol), wherein the encoding processing is used to convert the voice control instruction into a code recognizable by the networking module (Fu, e.g., message format by the element 1, and Anantharaman, WiFi link 140 among the pods and between the pod 100 and the Gateway 130 in fig. 1, and thus, the code conversion is inherency for WiFiTM and BluetoothTM communications).
Claim 11: the combination of Fu, Kwon, and Anantharaman further teaches, according to claim 8 above, wherein at least one of the target device (Fu, controlled device 11 in fig. 2 and Anantharaman, the second Bluetooth enabled device 401 in fig. 4) or the intermediate device (Anantharaman, the second pod 400 in fig. 4) comprises at least one of a humidifier, a dehumidifier, an air freshener, an electric fan, an induction cooker, a refrigerator, a television, a washing machine, a microwave oven, an electric oven, a kitchen ventilator, a lighting lamp, a stereo system, a camera device, or a voice device (Fu, the control device 11 can be a lamp or TV, para 35 and Anantharaman, the 2nd BluetoothTM enabled device can be a wireless headset, or any device having capability to send and to receive audio messages, col 2, ln 53-56).
Claim 16 has been analyzed and rejected according to claims 12, 5 above.

Claims 9-10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (above) and in view of references Kwon (above) and Anantharaman et al (US 20180365970 A1, hereinafter Anantharaman970).
Claim 9: the combination of Fu and Kwon further teaches, according to claim 1 above, wherein the BluetoothTM MESH module is further configured to perform the following steps: 
receive a response instruction returned from the target device (Fu, the element 5 provides Bluetooth radio link between SBP100 and the controlled device 11, para 44; the element 5 receiving a data response from the controlled device 11 in fig. 2, 4, para 63), and the response instruction being an instruction returned from the target device after executing a control instruction corresponding to the control data after executing a control instruction corresponding to the control data (Fu, the controlled device 11 receives data commands from SBP 100, executes predetermined actions, and returns the corresponding responses to SBP 100, para 37), except re-send the control data if no response instruction is received from the target device within a preset time threshold after the control data has been sent.
Anantharaman970 teaches an analogous field of endeavor by disclosing device control apparatus (title and abstract, ln 1-9 and a system in fig. 1) and wherein re-send the control data if no response instruction is received from the target device within a preset time threshold after the control data has been sent (e.g., at 12:30, the first user 606 received an alert on the first wearable BluetoothTM enabled device 604, after five minutes the first user has not responded to the alert at 12:35, the first user can be alerted multiple times before alerting the second user or alerting the second user after five minutes the first user has not responded to the alert, para 23, and details in fig. 9, para 26) for benefits of achieving an improvement of the automatic control scheme by automatically selectively transmitting, retransmitting, the data to a first and/or a second users, with different devices or broadcasting all devices in a reliable and simple configuration manner (para 2-4 and para 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied re-sending the control data if no response instruction is received from the target device within the preset time threshold after the control data has been sent, as taught by Anantharaman970, to the BluetoothTM MESH module in the device control apparatus, as taught by the combination of Fu and Kwon, for the benefits discussed above.
Claim 10: the combination of Fu, Kwon, and Anantharaman970 further teaches, according to claim 9 above, wherein the Bluetooth MESH module (Fu, the element 5 as the claimed Bluetooth MESH module in fig. 2 and Anantharaman970, one of pods, e.g., 502 in fig. 5) is further configured to perform at least one of setting a communication error flag or prompting a communication error message (Anantharaman970, e.g., alerting the second receiving device determined by the step 913 in fig. 9, as the communication error flag or prompting a communication error message in fig. 9, para 26) if no response instruction is received from the target device within a preset time threshold (Anantharaman970, waiting for a response from the first receiving device, at step 910, para 26; e.g., waiting for five minutes, para 23) after the control data has been sent for N consecutive times, wherein N is a preset number-of-times threshold (Anantharaman970, checking if completed M retries for user at step 912 in fig. 9).
Claim 20 has been analyzed and rejected according to claim 12, 9-10 above.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fu (above) and in view of references Kwon (above), Anantharaman (above) and Mao et al (CN 104422063 A, hereinafter Mao).
Claim 26: the combination of Fu, Kwon, and Anantharaman teaches all the elements of claim 25, according to claim 24 above, including the device (Fu, fig. 2, and Anantharaman, a system in fig. 1), except wherein the control center comprises an air conditioner.
Mao teaches an analogous field of endeavor by disclosing a control center (title and abstract, ln 1-14 and a system having the air conditioner and the voice control system of fig. 1) and a air conditioner is disclosed (a voice control system of an air conditioning, abstract) to be included in the control center (combination of the voice control system and the air conditioning system) for benefits of enriching the smarter and convenient control operation (section of Background technique and Summary of the invention in page 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the device comprises the air conditioner, as taught by Mao, to the device, as taught by the combination of Fu, Kwon, and Anantharaman, for the benefits discussed above.

Response to Arguments

Applicant's arguments filed on June 1, 2022 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitations.
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654